— Proceeding pursuant to CPLR article 78 to review a resolution of the respondent Hyde Park Central School District, dated May 28, 1987, which adopted the findings of a Hearing Officer, made after a hearing, and terminated the petitioner’s employment.
Adjudged that the resolution is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner, a maintenance mechanic at the respondent school district, engaged in, over a three-month period, a course of misconduct during which he used obscene language to a fellow employee before a district assemblage of custodians and two locál vendors, refused to obey a supervisor’s orders on various occasions, and was dilatory in the performance of his assigned duties.
The findings of the respondent school district that the petitioner engaged in the conduct charged were supported by substantial evidence in the record and should not be disturbed (see, CPLR 7803 [4]; People ex rel. Vega v Smith, 66 NY2d 130, 139; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180).
Moreover, the penalty imposed, the petitioner’s dismissal, was the logical result of his behavior and could not be considered so disproportionate to his offenses so as to shock the conscience (see, Matter of Pell v Board of Educ., 34 NY2d 222).
*683We find the petitioner’s remaining contentions to be without merit. Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.